[Cite as Young v. Norris, 2018-Ohio-3688.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



Yvonne Young,                                    :

                Petitioner-Appellee,            :
                                                               No. 17AP-839
v.                                               :           (C.P.C. No. 01JC-923)

Gerald L. Norris,                                :       (REGULAR CALENDAR)

                Respondent-Appellant.           :



                                         D E C I S I O N

                                  Rendered on September 13, 2018


                Argued: Yvonne Young, pro se.

                On brief: Gerald L. Norris, pro se.

                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch
SADLER, J.
        {¶ 1} Respondent-appellant, Gerald L. Norris, appeals from the judgment entry of
the Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile
Branch, approving and adopting the Administrative Adjustment Recommendation to his
child support order filed by the Franklin County Child Support Enforcement Agency
("FCCSEA"). For the following reasons, we affirm the trial court.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} In 2001, petitioner-appellee, Yvonne Young, filed a complaint to set child
support for a minor child fathered by appellant, and an order of support was filed in
January 2002. The order of support notes that "[e]ach party to this support order must
notify the child support enforcement agency in writing of his or her current mailing address,
No. 17AP-839                                                                                   2


current residence address * * * and of any changes in that information." (Jan. 3, 2002
Order of Support at 2.) In 2006, service instructions, also designated in the record as
address maintenance, indicates a Valerie Street (Grove City) address for appellant.
       {¶ 3} In January 2012, the FCCSEA filed an Administrative Adjustment
Recommendation (Form JFS 07724) and child support computation worksheet. The
Administrative Adjustment Recommendation as well as the instructions for service by
ordinary mail pursuant to Civ.R. 58(B), which is also indicated as an address maintenance
item in the record, provide a Parkside Court (Hilliard) address for appellant. In March
2012, the trial court filed an entry noting no objections were filed to the Administrative
Adjustment      Recommendation       and     ordering    the    Administrative     Adjustment
Recommendation approved and adopted as an order of the court. The instructions for
service by ordinary mail for the trial court entry lists the Hilliard address for appellant.
       {¶ 4} The next Administrative Adjustment Recommendation and child support
computation worksheet filed by FCCSEA occurred roughly five years later on October 18,
2017. The Administrative Adjustment Recommendation provides notice that appellant had
the right to request an administrative adjustment hearing if he disagreed with the results
and that such request must be received within 14 calendar days plus 3 business days of the
date the notice was mailed. The notice further provided that if appellant did not request an
administrative adjustment hearing or a court hearing within that time frame, a new support
order would issue incorporating the Administrative Adjustment Recommendation
findings. The request for service by ordinary mail for the Administrative Adjustment
Recommendation and computation worksheet was addressed to appellant at the Hilliard,
Ohio address.
       {¶ 5} On November 15, 2017, the trial court filed an entry stating the parties were
served with a copy of the Administrative Adjustment Recommendation calculated by the
FCCSEA and neither party objected to the recommendation. The trial court approved and
adopted the Administrative Adjustment Recommendation as a court order.                     The
accompanying form and addendum, as well as the request for service by ordinary mail, state
an Embridge Lane (Dublin) address for appellant.
       {¶ 6} Appellant filed a timely appeal.
No. 17AP-839                                                                               3


II. ASSIGNMENTS OF ERROR
       {¶ 7} Appellant assigns the following as trial court error:
              [1.] THE TRIAL COURT ERRED IN GRANTING
              PETITIONER-APPELLEE,   YVONNE     YOUNG,    THE
              ADMINISTRATIVE ADJUSTMENT RECOMMENDATION
              CALCULATED BY THE FRANKLIN COUNTY CHILD
              SUPPORT     ENFORCEMENT    AGENCY      (FCCSEA).
              PETITIONER-APPELLANT, GERALD L. NORRIS, WAS NOT
              SERVED WITH A COPY OF THE ADMINISTRATIVE
              ADJUSTMENT RECOMMENDATION, THEREFORE WAS
              NOT GIVEN THE OPPORTUNITY TO OBJECT THE
              CALCULATED FINDINGS PER THE ENTRY FILED ON
              10/18/2017.

              [2.] THE TRIAL COURT ERRED IN THE FINAL
              CALCULATIONS STATED IN THE ADMINISTRATIVE
              ADJUSTMENT RECOMMENDATIONS CALCULATED BY
              THE     FRANKLIN  COUNTY     CHILD   SUPPORT
              ENFORCEMENT AGENCY (FCCSEA) UNDER THE
              ADJUSTMENTS TO INCOME, LINE 9 (ANNUAL COURT-
              ORDERED SUPPORT PAID FOR OTHER CHILDREN).

III. STANDARD OF REVIEW
       {¶ 8} Generally, in reviewing matters concerning child support, appellate courts
look at whether the trial court abused its discretion. Booth v. Booth, 44 Ohio St. 3d 142, 144
(1989). Abuse of discretion connotes more than an error of law or judgment; it implies that
the trial court's attitude was unreasonable, arbitrary, or unconscionable. Blakemore v.
Blakemore, 5 Ohio St. 3d 217, 219 (1983). However, questions of law are reviewed de novo.
Fraley v. Estate of Oeding, 138 Ohio St. 3d 250, 2014-Ohio-452, ¶ 11.
IV. LEGAL ANALYSIS
       A. Appellant's First Assignment of Error
       {¶ 9} In his first assignment of error, appellant contends the trial court erred in
granting appellee the child support adjustment calculated by FCCSEA because he was not
served with a copy of the October 18, 2017 Administrative Adjustment Recommendation
and therefore did not have the opportunity to object to the calculated findings. For the
following reasons, we disagree with appellant.
       {¶ 10} "[A] child support enforcement agency, an obligor, or an obligee may initiate
an administrative review of a child support order." Burton v. Harris, 10th Dist. No. 12AP-
No. 17AP-839                                                                                4


518, 2013-Ohio-1058, ¶ 12 (10th Dist.); R.C. 3119.60; Ohio Adm.Code 5101:12-60-05.3.
R.C. 3119.60 through 3119.79 and Ohio Adm.Code 5101:12-60 govern the administrative
and judicial process of reviewing child support orders. Generally speaking, FCCSEA must
schedule a review date and provide the parties with an Administrative Review Notification
to the last known address of the parties in order for the parties to submit required evidence.
Ohio Adm.Code 5101:12-60-05.3.         When the Administrative Review Notification is
returned to FCCSEA as undeliverable, the FCCSEA must proceed with the calculation using
information provided by the requesting party and reasonable assumptions for imputed
income for the non-requesting party. Ohio Adm.Code 5101:12-60-05.4(A)(1). This is
because the undeliverable notice "indicat[es] that the non-requesting party failed to comply
with the address reporting requirements specified in the existing support order." Ohio
Adm.Code 5101:12-60-05.4(A)(1). It is not necessary for either party to be present at the
administrative review. Ohio Adm.Code 5101:12-60-05.3(E)(5).
       {¶ 11} After the agency calculates a revised amount of child support, the FCCSEA
incorporates the findings into an Administrative Adjustment Recommendation. Ohio
Adm.Code 5101:12-60-05.4(C). The Administrative Adjustment Recommendation must
incorporate notice of the revised amount of child support, the right to request an
administrative hearing on the revised amount, and the procedures and time deadlines for
requesting the hearing. R.C. 3119.63(B); Ohio Adm.Code 5101:12-60-05.5(A).
       {¶ 12} If the non-requesting party's copy of the previous Administrative Review
Notification was returned as undeliverable, FCCSEA holds off on delivering the
Administrative Adjustment Recommendation and instead issues an Administrative Review
Pending Notice. Ohio Adm.Code 5101:12-60-05.4(C). Otherwise, FCCSEA issues a copy of
the Administrative Adjustment Recommendation to each party to the child support order
by regular mail. Ohio Adm.Code 5101:12-60-05.4(C). The Administrative Adjustment
Recommendation is considered to have been received by the parties three business days
after the issuance date. Ohio Adm.Code 5101:12-60-05.5(B).
       {¶ 13} Unless the parties request an administrative hearing on the proposed change
within 14 days after receipt of the notice, the revised amount of child support will be
submitted to the court for inclusion in a revised court child support order. R.C. 3119.63(B)
and (F); Ohio Adm.Code 5101:12-60-05.5(A)(1). More pointedly, "[i]f neither the obligor
No. 17AP-839                                                                                  5


nor the obligee requests a court hearing on a revised amount of child support to be paid
under a court child support order in accordance with [R.C. 3119.63], the court shall issue a
revised court child support order to require the obligor to pay the revised amount of child
support calculated by the child support enforcement agency." (Emphasis added.) R.C.
3119.65.
           {¶ 14} In this case, appellant contends that he knew an administrative review was
taking place, noting "[t]he review was schedule for 10/16/2017" and "was a desk review and
it was not necessary for either party to be present, therefore, a notice of the results would
be forwarded to both parties by mail with further instructions." (Appellant's Brief at 4.)
According to appellant, he awaited notice of the Administrative Adjustment
Recommendation and made several unsuccessful attempts to contact the FCCSEA case
worker to ask when the notice of the results would be mailed.1 Appellant states he was then
notified by mail of the November 15, 2017 entry of the trial court approving and adopting
the Administrative Adjustment Recommendation as an order of the court based on his lack
of objection. Appellant essentially contends that because he was not served with the
Administrative Adjustment Recommendation, the trial court erred in upholding the
Administrative Adjustment Recommendation calculated by FCCSEA. His argument fails
for several reasons.
           {¶ 15} First, "[t]he burden of affirmatively demonstrating error on appeal rests with
the [appellant]." Miller v. Johnson & Angelo, 10th Dist. No. 01AP-1210, 2002-Ohio-3681,
¶ 2; see also App.R. 9 and 16(A)(7). Pursuant to App.R. 16(A)(7), "[t]he appellant shall
include in its brief, under the headings and in the order indicated, all the following: * * *
[a]n argument containing the contentions of the appellant with respect to each assignment
of error presented for review and the reasons in support of the contentions, with citations
to the authorities, statutes, and parts of the record on which appellant relies." (Emphasis
added.) A pro se litigant is held to the same standard as a litigant represented by counsel
and must meet the requirements of the appellate rules. State ex rel. Leon v. Cuyahoga Cty.
Court of Common Pleas, 123 Ohio St. 3d 124, 2009-Ohio-4688; Wells Fargo Bank, N.A. v.
Rahman, 10th Dist. No. 13AP-376, 2013-Ohio-5037, ¶ 13. Beyond citing "sections 3119.60
through 3119.71 of the Ohio Revised Code" generally, appellant has not provided any legal

1   This information is not contained in the appellate record.
No. 17AP-839                                                                               6


authority in support of his contention that service was improper on the facts of this case.
(Appellant's Brief at 4.) As such, appellant has not met his burden in demonstrating error
on appeal in this regard.
       {¶ 16} Regardless, appellant's argument regarding lack of service fails on the merits.
We note that the last service instruction and address maintenance item in the record listed
prior to issuance of the Administrative Adjustment Recommendation indicates a Parkside
Court (Hilliard) address for appellant. Under the general civil rules related to service of
written notices subsequent to the original complaint, a document is properly served by,
among other options, mailing it to the person's last known address. Civ.R. 5(B)(2)(c);
Civ.R. 58(B); Juv.R. 20(B). If appellant moved from the Hilliard address, the record
provides no indication appellant complied with the address reporting requirements
specified in the support order and as emphasized in the administrative code.
       {¶ 17} Moreover, FCCSEA followed the specific administrative procedure for issuing
appellant a copy of the Administrative Adjustment Recommendation in the absence of a
prior indication that mail was returned undeliverable at the Hilliard address. Appellant
does not argue that he did not receive the initial Administrative Review Notification for the
2017 review at the Hilliard address and states in his appellate brief that he did know the
review was occurring on a certain date. The record is devoid of any indication, such as an
undeliverable return or an Administrative Review Pending Notice under Ohio Adm.Code
5101:12-60-05.4(C), which would indicate appellant did not receive the initial
Administrative Review Notification. This is relevant because in the absence of a return of
the Administrative Review Notification as undeliverable, FCCSEA was obligated, pursuant
to Ohio Adm.Code 5101:12-60-05.4(C), to issue a copy of the Administrative Adjustment
Recommendation to appellant by regular mail, and three days after the issuance date, the
Administrative Adjustment Recommendation was deemed received by the parties under
Ohio Adm.Code 5101:12-60-05.5(B).
       {¶ 18} With neither party requesting a hearing on the Administrative Adjustment
Recommendation of child support, the trial court was mandated by statute to adopt
FCCSEA's recommendation. R.C. 3119.65. See also Snell v. Andrews, 8th Dist. No. 99205,
2013-Ohio-2915, ¶ 9-10 (finding the trial court did not abuse its discretion in adopting
FCCSEA's recommendation pursuant to the mandates of R.C. 3119.65 where the parties
No. 17AP-839                                                                               7


were notified of the Administrative Adjustment Recommendation and neither party
requested a hearing on the revised amount of child support). Therefore, because no error
in service has been demonstrated with regard to the Administrative Adjustment
Recommendation in this case, appellant's assignment of error lacks merit.
       {¶ 19} Accordingly, appellant's first assignment of error is overruled.
       B. Appellant's Second Assignment of Error
       {¶ 20} In his second assignment of error, appellant contends that the trial court
erred in the final calculations stated in the Administrative Adjustment Recommendation
under the adjustment to income, line 9 (annual court-ordered support paid for other
children). In the first assignment of error, we already found that appellant was properly
notified of the Administrative Adjustment Recommendation, and neither party requested
a hearing on the revised amount of child support. As such, the trial court was statutorily
obligated to adopt FCCSEA's recommendation. R.C. 3119.65; Snell. As a result, appellant's
second assignment of error related to alleged errors used in the calculation of child support
is moot.
       {¶ 21} Accordingly, appellant's second assignment of error is rendered moot.
V. CONCLUSION
       {¶ 22} Having overruled appellant's first assignment of error and rendering
appellant's second assignment of error moot, we affirm the judgment of the Franklin
County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch.
                                                                       Judgment affirmed.
                            KLATT and HORTON, JJ., concur.
                                   ______________